Citation Nr: 0512748	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
August 1948 rating decision, which assigned a 30 percent 
evaluation for a gunshot wound scar, right thigh, Muscle 
Group XV, under Diagnostic Code 5315.

2.  Entitlement to an increased evaluation for a gunshot 
wound, right thigh and hip, Muscle Group XVI and XVII, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2002, January 2003 and May 2003 rating 
decisions of the Detroit, Michigan, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the October 2002 and 
January 2003 rating decisions, the RO continued the 
30 percent evaluation for gunshot wound, right thigh and hip, 
Muscle Group XVI and XVII.  In the May 2003 rating decision, 
the RO determined that there was no clear and unmistakable 
error in the August 1948 rating decision, which assigned a 
30 percent evaluation for gunshot wound scar, right thigh, 
Muscle Group XV under Diagnostic Code 5315.

In March 2005, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of entitlement to an evaluation in excess of 
30 percent for gunshot wound, right thigh and hip, Muscle 
Group XVI and XVII, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Additionally, 
the Board is finding that there was clear and unmistakable 
error in the August 1948 rating decision and remanding this 
claim for the agency of original jurisdiction to correctly 
rate the veteran's service-connected gunshot wound of the 
right thigh and hip at that time. 




FINDING OF FACT

At the time of the August 1948 RO rating decision, the 
medical evidence of record showed that the veteran's gunshot 
wound involved both the right thigh and the right buttock.  


CONCLUSION OF LAW

The RO's August 1948 rating decision was clearly and 
unmistakably erroneous in failing to address the gunshot 
wound injury to the veteran's right buttock.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that the August 1948 rating decision, 
which assigned a 30 percent evaluation for a gunshot wound 
scar, right thigh, Muscle Group XV, under Diagnostic Code 
5315, contains clear and unmistakable error.  Specifically, 
he states that the evidence of record at the time of the 
August 1948 rating decision showed that the veteran's gunshot 
wound involved the right buttock and the right thigh muscle 
groups.  Therefore, he argues that he should have been given 
a higher evaluation under Diagnostic Code 5317 under the 1945 
Schedule for Rating Disabilities.

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) does not apply to a claim for clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (Holding VCAA inapplicable to claims of clear 
and unmistakable error).  Therefore, the Board will not 
address the VCAA.

Under the provisions of 38 C.F.R. § 3.105(a), an RO rating 
decision may be reversed or amended if that adjudication is 
clearly and unmistakably erroneous. Otherwise prior rating 
decisions are final.  38 U.S.C.A. § 7105 (West 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  
 
At the time of the August 1948 rating decision, the Schedule 
for Rating Disabilities provided that evaluating disabilities 
that involve muscle injuries in the same anatomical region, 
i.e., pelvic girdle and thigh, will not be combined, but 
instead, the rating for the major group affected will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  See 1945 
Schedule for Rating Disabilities, page 17.

Diagnostic Code 5315 addresses Muscle Group XV and 
encompasses the mesial thigh group.  The function of this 
muscle group is adduction of the hip, flexion of the hip, and 
flexion of the knee.  A moderate muscle injury warranted a 
10 percent evaluation, a moderately severe muscle injury 
warranted a 20 percent evaluation, and a severe muscle injury 
warranted a 30 percent evaluation.  

Diagnostic Code 5317 addresses Muscle Group XVII and 
encompasses the pelvic girdle group 2.  The function of this 
muscle group is extension of the hip, abduction of the thigh, 
elevation of opposite side of the pelvis, tension of fascia 
lata and iliotibial band, acting with Muscle Group XIV in 
postural support of body steadying pelvis upon head of femur 
and condyles of femur on tibia.  A moderate muscle injury 
warranted a 20 percent evaluation, a moderately severe muscle 
injury warranted a 40 percent evaluation, and a severe muscle 
injury warranted a 50 percent evaluation.

A description of the facts before the RO at the time of the 
August 1948 rating decision follows.

The service medical records show that in October 1944, the 
veteran sustained a gunshot wound to the right thigh.  The 
separation examination indicated that the veteran had 
sustained a gunshot wound to the right thigh.  No other 
service medical records pertaining to the gunshot wound are 
available.

In the veteran's original claim for compensation, received in 
September 1945, he stated he had received hospital treatment 
for his gunshot wound from October 1944 to December 1944.  

In an October 1945 rating decision, the RO granted service 
connection for gunshot wound, right thigh, Muscle Group XV, 
and assigned a 20 percent evaluation under Diagnostic Code 
3177 from the 1933 Schedule for Rating Disabilities 

A July 1946 VA examination report shows that the examiner 
stated there was a small round scar in the right upper 
quadrant of the right buttock region and a scar about one-
inch long in the right groin.  

In a letter from a private physician, received in December 
1945, Dr. CFD stated that the veteran had been shot in 
October 1944, and the bullet penetrated from the right 
buttock anteriorly through the thigh group of muscles, 
emerging through the femoral triangle.  He stated that it 
took four months for the wounds to heal, and the veteran was 
forced to limp. 

In the August 1948 rating decision, the RO stated that it was 
evaluating the veteran's service-connected disability under 
the 1945 Schedule for Rating Disabilities and determined that 
he warranted a 30 percent evaluation under Diagnostic Code 
5315, which addressed Muscle Group XV.

After having carefully reviewed the evidence of record at the 
time of the August 1948 rating decision and the law in 
existence at that time, the Board finds that the August 1948 
RO rating decision contains clear and unmistakable error.  
See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

At the time of the rating decision, the medical evidence 
showed that both the veteran's right thigh and right buttock 
were involved in the through-and-through gunshot wound in 
service.  In the letter from the private physician, he stated 
that the gunshot wound penetrated the veteran's buttock and 
then exited from his right thigh group.  This would have 
placed the adjudicator on notice that more than one Muscle 
Group was involved-the thigh and the buttock.  In the August 
1948 rating decision, the RO adjudicator addressed only the 
part of the gunshot wound that involved the veteran's thigh 
area.  The veteran's disability was evaluated under a 
Diagnostic Code that does not encompass the buttocks.  There 
was no mention that the veteran's right upper quadrant of the 
buttock was involved, which could possibly have increased the 
veteran's disability evaluation under Diagnostic Code 5317.  
Additionally, at that time, there was a provision that 
addressed evaluating disabilities that involve muscle 
injuries in the same anatomical region, which could also 
provide for a higher evaluation.  See 1945 Schedule for 
Rating Disabilities, page 17.  

The Board finds that it is clear that the regulatory 
provisions extant at the time were ignored or incorrectly 
applied, and compels the Board to determine that the August 
1948 RO rating decision was clearly and unmistakably 
erroneous in failing to address the part of the veteran's 
injury that involved the right buttock.  Oppenheimer, 1 Vet. 
App. at 372; Russell, 3 Vet. App. at 313-14.  


ORDER

The August 1948 RO rating decision was clearly and 
unmistakably erroneous to the extent that it failed to 
consider the part of the veteran's service-connected 
disability that involved the right buttock.  To this extent, 
the veteran's claim for clear and unmistakable error is 
granted.


REMAND

Having found that clear and unmistakable error existed in the 
August 1948 RO rating decision, the Board finds that the 
appropriate action to take is to remand this issue to allow 
the RO to appropriately evaluate the veteran's service-
connected disability at that time, taking into consideration 
the additional muscle group which was involved.  

In addition, the Board finds that the current claim for an 
increased evaluation for the service-connected gunshot wound, 
right thigh and hip, Muscle Group XVI and XVII is 
inextricably intertwined with the RO's reconsideration of the 
August 1948 rating decision.  See Smith (Daniel) v. Gober, 
236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together); 
see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Specifically, if an increased evaluation is assigned based 
upon the evidence of record at the time of the August 1948 
rating decision, that could affect the current evaluation for 
the service-connected disability.  Thus, this veteran's 
current increased-rating claim cannot be adjudicated at the 
present time.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Reconsider the August 1948 rating 
decision, taking into consideration that 
there are two Muscle Groups involved in 
the service-connected gunshot wound 
disability.  

2.  If the current evaluation for the 
service-connected gunshot wound, right 
thigh and hip, Muscle Group XVI and XVII, 
is affected by the reconsideration of the 
August 1948 rating decision, the claim 
for increase should be readjudicated.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claim for an 
increased evaluation.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



_____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


